ON PETITION FOR REHEARING.
Appellant, by his petition for a rehearing, does not challenge the decision, that "the question (of newly discovered evidence) is not presented on appeal because the affidavits (in support of the reason for a new trial, which is, because of newly discovered evidence) *Page 290 
are not brought into the record by a bill of exceptions," but says, as the only ground for a rehearing: "Notwithstanding the affirmation of the lower court, the appellant contends that the judgment was erroneous in this: The court erred in overruling appellant's motion for a new trial, specifically and principally on the ground that appellant's affidavits, presented and submitted as a part of his motion for a new trial on the subject of newly discovered evidence, seems to appellant to have made it mandatory on the court to have granted a new trial." This statement indicates that counsel did not understand the holding of the court, which was that affidavits in support of a cause for a new trial must be presented for consideration on appeal by bill of exceptions.
The record of this case does not show that the affidavits in question, which were in support of appellant's thirty-first cause for a new trial on account of newly discovered evidence, 3.  were filed in the trial court. The best that this court can do is to conclude from the record that the affidavits, because they were marked as exhibits to the motion for a new trial, were bound with the motion itself. Such a physical attachment of the affidavits in question to the motion for a new trial adds nothing in support of a proposition (which is not here presented) that the affidavits were properly in the record by being copied therein by the clerk in making the record.
The only method by which the affidavits, which are all evidentiary, can be brought to this court, for consideration on appeal, is to bring them into the record by bill of exceptions.Headley v. State (1929), 201 Ind. 545, 552 (5), 561, 562 (19-21), 168 N.E. 692, 170 N.E. 433.
The petition for rehearing is denied. *Page 291